PETERS, J.
There is nothing which separates this case in principle from the case of Bibb & Falkner v. Avery, Adm'r, decided at the June term of this court, (45 Ala. 691.) Upon the authority of that case, the judgment of the court below must be affirmed. A guardian appointed by a rebel court of probate, sitting under authority of the insurrectionary organization then having military control of this State, in 1863, can not maintain an action as such guardian in the lawful courts of this State, without a renewal of his appointment under the rightful State government, since the failure of the rebellion.
The judgment of the court below is affirmed.